DETAILED ACTION
Status of Claims
	Claims 1-19 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination does not disclose or render obvious the claim limitations of claims 1 or 14.  The remarks on pages 7-10 of the response dated 25 February 2022 are found persuasive. The closest prior art includes the teachings of Roeger-Goepfert et al. (US 2012/0024711) and Woertink et al. (US 2015/0122661). In regards to claim 1, Roeger-Goepfert et al. disclose a copper electroplating composition including a suppressing agent according to Formula I [0043] with polyoxyalkylene chains and alkyl chains that overlap with the claimed Formula I, however, Roeger-Goepfert et al. disclose a copper electroplating composition and is therefore not free of copper ions.  In regards to claim 14, Roeger-Goepfert et al. disclose claimed Formula I, however, Roeger-Goepfert et al. fail to disclose wherein the substrate comprises features having an aperture size from 500 nm to 500 µm.  Woertink et al. disclose a tin electroplating method with features in the micron range and nonionic surfactants containing amine groups, however, Woertink et al. fail to disclose the claimed compound of Formula I.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795